Citation Nr: 0107045	
Decision Date: 03/09/01    Archive Date: 03/16/01	

DOCKET NO.  00-03 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from March 1941 to November 
1945 and from October 1949 to January 1965.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in November 1999 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that:  A rating decision in June 1946 denied 
entitlement to service connection for a back injury; a rating 
decision in July 1969 denied entitlement to service 
connection for spondylosis and dislocation of a disc; and a 
rating decision in May 1985 determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a back disorder.  In 
September 1999, the veteran attempted to reopen his claim for 
service connection for a back disorder; the RO found that new 
and material evidence had not been submitted to reopen the 
claim, and the current appeal ensued.  

The Board further notes, during the pendency of the current 
appeal, the veteran and his representative have raised the 
following additional issues:  A claim that the prior final 
denials of service connection for a back disorder on a direct 
basis involved clear and unmistakable error; a claim of 
entitlement to service connection for a back disorder as 
secondary to service-connected residuals of a fracture of the 
right tibia and fibula; and a claim of entitlement to an 
increased evaluation for residuals of a fracture of the right 
tibia and fibula.  Those claims are referred to the RO for 
appropriate action.  

Finally, the Board notes that, in September 2000, the veteran 
withdrew his request to appear and testify at a personal 
hearing before a member of the Board.  The Board will, 
therefore, proceed to consider his appeal.  See 38 C.F.R. 
§ 20.702(e) (2000).  


FINDINGS OF FACT

1.  A rating decision in May 1985 found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a back disorder, which 
had been previously denied by rating decisions in June 1946 
and July 1969.  

2.  Additional evidence submitted since May 1985 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  A current back disorder is related to an injury on active 
duty.  


CONCLUSIONS OF LAW

1.  A rating decision in May 1985, finding that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a back disorder, is 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2000).  

2.  Additional evidence submitted since May 1985 is new and 
material, and a claim of entitlement to service connection 
for a back disorder is reopened.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).  

3.  Service connection for a back disorder is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  

The law provides that, except as provided in Section 5108, 
when a claim is disallowed by an agency of original 
jurisdiction, the claim may not thereafter be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2000).  
If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the claim shall 
be reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000).  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 (1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim 
may be evaluated, after ensuring that the duty to assist, 
under 38 U.S.C.A. § 5107(a), has been met.  

At the time of a rating decision in May 1985, which 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a back disorder, the evidence of record 
included:  The veteran's service medical records; a report of 
a VA examination in June 1969; and private medical records 
and reports dated in 1983 and 1984.  

The veteran's service medical records disclosed that, in 
August 1942, he was injured when he was hit by a log while 
watching a demolition demonstration.  He sustained a 
compound, complete, oblique fracture of the middle third of 
the right tibia and fibula.  A report includes information 
that a heavy timber struck the veteran across the back.  At 
an examination for separation in November 1945, it was noted 
that the veteran had "no residue of fracture of right tibia 
and fibula."  The service medical records further revealed 
that, in January 1956, the veteran complained of aching and 
numbness of the left arm.  X-rays of the cervical spine were 
read as showing either disc degeneration and/or extrusion at 
C5-6; X-rays of the thoracic spine were negative.  In reports 
of medical history in November 1957 and October 1958, the 
veteran stated that he had been treated for a "dislocated 
disc" in 1955.  In October 1958, a physician noted that the 
veteran complained of occasional back pain.  (Service medical 
records are negative for findings of any abnormality of the 
discs of the lumbosacral spine.)  In a report of medical 
history for retirement in November 1964, the veteran made no 
reference to his back.  At an examination for retirement in 
November 1964, his spine was evaluated as normal.  

At a VA orthopedic examination in June 1969, the veteran gave 
a history of fracture of the right tibia and fibula in 1942.  
He reported that a log struck him at the base of his spine in 
service.  He complained of back pain.  On examination, there 
was no abnormal curvature of the back.  The veteran was able 
to touch his toes in a standing position; straight leg 
raising was to 90 degrees, without discomfort.  The examiner 
asked the veteran if there was anything he wished to have 
added to the report of the examination, and the veteran 
stated that in 1955 or 1956, he had difficulty with his arms; 
at that time, he was told that he had a dislocated disc and 
he was given neck traction for an hour per day for 30 days.  
An x-ray study of the lumbosacral spine disclosed 
spondylosis, but there was no finding by the examiner 
relating it to service.  

In December 1984, a private physician reported that the 
veteran gave a history of increasingly severe pain in the 
legs and back pain after a 6,000-mile trip in a motor home in 
April 1983.  After a workup, the impression was neurogenic 
claudication and spinal stenosis.  A CT scan showed L4-5 disc 
herniation on the right as well as spinal stenosis, for which 
the veteran underwent surgery.  

The additional evidence added to the record since May 1985 
includes a statement by the veteran's wife and the report of 
a VA examination in December 1999.  

In a statement received in September 1999, the veteran's wife 
stated that the log which hit the veteran in his lower back 
during active service did some damage to his back, which was 
now causing him severe pain.  

At the VA examination in December 1999, the examiner 
indicated that he had reviewed the veteran's "data dating 
back to 1941," when the veteran had an injury in service.  
The examiner stated, "He was hit by a log, he says, in his 
back.  The studies that were available to me suggests that he 
was hit in the left hip.  He fractured his tibia and fibula 
on his left leg.  He was in the hospital after six months at 
that time.  Careful review of his previous past history 
reveals no history of injury to his back, other than this 
episode, of any significance.  It is noted that in 1985 he 
had a type of surgery where he had spinal stenosis released, 
and other surgery on his back, and this symptomatology has 
returned at this time.  He is claiming, and I believe that 
likely it is correct, that his illness with his back was 
associated with the injury he suffered on active duty in 
1941.  I have no way to actually prove that, but with no 
previous history of injury to his back, and with the severe 
injuries noted in 1985, and the recurrent changes now with 
spasm throughout his back, marked changes with difficulty 
with ambulatory ability and a Computerized Axial Tomography 
Scan, which has not yet been read, I suspect that it would be 
reasonable to reevaluate him for a service-connected 
disability in that area with a diagnosis of spinal stenosis, 
degenerative joint disease, severe back disease complicated 
by the other diseases of aging."  

The Board finds that the additional evidence is new, in that 
it was not of record in 1985.  In addition, the examiner's 
opinion in December 1999 is material, because it appears to 
relate a current back disorder to the injury while the 
veteran was on active duty.  The Board, therefore, finds that 
the additional evidence is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for a back disorder, 
which is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  

The evidence in favor of the veteran's claim includes the 
report in service of an injury to the back from a log,  the 
veteran's assertion at a VA examination in 1969 that the 
inservice injury was to his spine and a finding of 
spondylosis, and the VA examiner's opinion in December 1999 
that his current back disorders are related to that injury.  
The evidence against the claim includes his retirement 
examination in November 1945 which was negative for a back 
disorder, the normal physical findings referable to his low 
back on the June 1969 VA examination, the absence of any 
medical finding in 1969 associating an acquired disability of 
the low back with the injury in service, and his statement to 
a private physician in 1984 that his back pain started in 
1983.  The Board finds that the evidence in favor of the 
claim and against the claim is in relative equipoise and, 
resolving the doubt on that issue in the veteran's favor, 
service connection for a back disorder is established.  
38 U.S.C.A. §§ 1110, 1131, 5107.  


ORDER

Service connection for a low back disorder is granted.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals







